Citation Nr: 0325786	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In September 2000, the case was remanded to 
the RO.  The case was returned to the Board and in March 2001 
the case was again remanded to the RO for further action.  
The case has been returned to the Board for further 
consideration from the Wichita, Kansas, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Any right knee disorder during service was acute.  

3.  There is no continuity of any right knee disability 
following service and probative evidence does not link any 
current right knee disorder to service.  

4.  There is also no evidence of arthritis of the right knee 
within one year of discharge from service.  

5.  No psychiatric disorder was present during service.  

6.  There is no continuity of a psychiatric disorder 
following service and any present psychiatric disorder is not 
related to service.  

7.  There is also no evidence of a psychosis within one year 
of discharge from service.  

CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), 3.326 (2002); 67 Fed.Reg. 
67,792 (November 7, 2002) (to be codified at 38 C.F.R. 
§§ 3.307, 3.309(a)).

2.  A psychiatric disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), 3.326 (2002); 67 Fed.Reg. 
67,792 (November 7, 2002) (to be codified at 38 C.F.R. 
§§ 3.307, 3.309(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2002).  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation for 
service connection purposes.  38 C.F.R. § 3.303(c) (2002).  
Service connection may also be granted when all of the 
evidence demonstrates that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran had ninety (90) days or more of continuous 
active service and arthritis or a psychosis becomes manifest 
or is aggravated to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease or 
aggravation of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002); 67 Fed.Reg. 67,792 (November 7, 
2002) (to be codified at 38 C.F.R. §§ 3.307, 3.309(a)).  


Right knee

The veteran contends, in essence, that he has a right knee 
disability that was incurred in service.

During service, the veteran was assessed with right 
tendonitis of the distal medial hamstring, right knee strain, 
and right mild chondromalacia.  The veteran testified at a 
March 1995 hearing at the RO that he was issued crutches and 
was discharged on crutches.  However, this is not supported 
by the service medical records.  At discharge, he did 
indicate he had a trick or locked knee.  However, the 
clinical evaluation of the lower extremities was normal.  
Therefore, any right knee disorder during service was acute.  
38 C.F.R. § 3.303(a), (b) (2002).  

An April 1988 VA examination report indicates that the 
veteran claimed that his right knee was hurt by military 
police, and contains a diagnosis of residuals of right knee 
injury, right knee strain.  However, the service medical 
records do not support the veteran's statement to the 
examiner that his knee was hurt by military police.  The 
service medical records do not report such an incident.  
Rather, a February 1980 clinical record entry notes the 
veteran's right knee complaints and history, and states that 
there was no trauma.  As the service medical records do not 
support the history provided by the veteran to the VA 
examiner, the diagnosis relating the veteran's knee disorder 
to a prior injury is of no probative value.  Reonal v. Brown, 
5 Vet. App. 458 (1993).  

The veteran received another VA examination in September 
1991, and he complained of right leg pain.  However, there 
were no findings related to the right knee and report 
specifically indicates that the musculoskeletal system was 
entirely within normal limits.  This indicates that the 
veteran did not have any right knee disorder.  Accordingly, 
there is no continuity of any right knee disorder following 
service.  38 C.F.R. § 3.303(b), (d) (2002).

There is no evidence of arthritis of the right knee within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2002). 


Any right knee disorder during service was acute.  There is 
no continuity of any right knee disability following service 
and probative evidence does not link any current right knee 
disorder to service.  There is no evidence of arthritis of 
the right knee within one year of discharge from service.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a right knee disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2002); 67 Fed.Reg. 
67,792 (November 7, 2002) (to be codified at 38 C.F.R. 
§§ 3.307, 3.309(a)). 

Psychiatric disability

The veteran claims, in essence, that he has a psychiatric 
disability that was incurred in service.

During service, the veteran was assessed with 
passive/aggressive personality.  This is a personality 
disorder.  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Personality disorders are not diseases 
or injuries for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2002).  While the veteran complained of 
depression, excessive worry, and nervous trouble at 
discharge, the psychiatric evaluation was normal.  Therefore, 
no psychiatric disorder was present in service.  38 C.F.R. 
§ 3.303(a), (b) (2002).  

A February 2002 statement from the veteran's treating VA 
psychiatrist states that the onset of the veteran's 
psychiatric symptoms was in service.  However, the physician 
did not have the veteran's claims file, which includes the 
service medical records and post service medical records.  
Thus, the physician's statement was based on the statements 
of the veteran, which are not supported by the medical 
records.  As the statement by the physician concerning the 
onset of the veteran's psychiatric symptoms is not consistent 
with the medical records, it is not of probative value in 
determining the onset of the veteran's psychiatric symptoms.  

As noted, service medical records show that the veteran did 
not have a disease or injury for service connection purposes 
in service.  The first evidence of a psychiatric disorder 
following service was in a March 1988 private medical 
evaluation, which showed adjustment disorder with depressed 
mood, post concussion syndrome, and post traumatic stress 
disorder.  The evaluation shows that the symptoms were 
related to a head injury in December 1987.  A January 1990 
disability evaluation shows a diagnosis of post concussion 
syndrome from a blow to the head in December 1987.  
Additionally, a January 2002 VA record shows schizoaffective 
disorder, poly drug abuse, post traumatic stress disorder, 
and some brain damage from being beaten.  The evidence in the 
record does not document the onset of any psychiatric 
symptoms until 1988, following head trauma.  

Other VA and private hospital records, VA and private 
outpatient records, and a VA examination report show various 
diagnoses for the veteran's psychiatric problems.  However, 
these records do not relate the veteran's psychiatric 
difficulties to service.  Accordingly, there is no continuity 
of a psychiatric disorder following service and any present 
psychiatric disorder is not related to service.  38 C.F.R. 
§ 3.303(b), (d) (2002).

There is no evidence of a psychosis within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2002). 

No psychiatric disorder was present during service.  There is 
no continuity of a psychiatric disorder following service and 
any present psychiatric disorder is not related to service.  
There is also no evidence of a psychosis within one year of 
discharge from service.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be codified 
at 38 C.F.R. §§ 3.307, 3.309(a)). 



Veteran's Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
November 1991 and June 1995 statements of the case.  The 
statements of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination.  Accordingly, the 
veteran was advised of the evidence necessary to substantiate 
his claims.  In a June 2003 VA letter the veteran was advised 
of the evidence necessary to substantiate his claims, the 
kind of evidence he was responsible for obtaining, and the 
evidence VA was responsible for obtaining.  A February 2003 
supplemental statement of the case also advised the veteran 
of the VCAA regulations.  The veteran has received VA 
examinations.  VA and private medical records identified by 
the veteran have been requested and obtained, or provided by 
the veteran.  Social Security Administration records have 
been obtained.  The veteran has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

